 

Exhibit 10.56

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of the DATE by and
between NAME, on the one hand (the “Executive”), and VBI Vaccines (Delaware)
Inc., a Delaware corporation (the “Company”), on the other hand.

 

WHEREAS, the Company and the Executive desire to set forth, in a definitive
employment agreement, their respective rights and obligations with respect to
the Executive’s employment by the Company;

 

WHEREAS, the Executive’s employment by the Company shall commence at the
effective time (the “Effective Time”); and

 

WHEREAS, the Executive will be a key employee of the Company with significant
access to information concerning the Company, its subsidiaries and their
respective businesses, and the disclosure or misuse of such information or the
engaging in competitive activities by the Executive would cause substantial harm
to the Company.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Employment. The Company agrees to employ the Executive, and the Executive
agrees to accept such employment, upon the terms and conditions hereinafter set
forth.

 

2. Term. The Executive’s employment shall commence at the Effective Time and
shall continue until termination by either party in accordance with Section 10
of this Agreement.

 

3. Duties. The Executive will serve as TITLE of the Company and shall have such
duties of a senior executive nature as the Company’s Board of Directors (the
“Board”) shall determine from time to time. The Executive shall report to the
Chief Executive Officer.

 

4. Full Time; Best Efforts. The Executive shall use the Executive’s best efforts
to promote the interests of the Company, and shall devote the Executive’s full
business time and efforts to its business and affairs. The Executive shall not
engage in any other activity which could reasonably be expected to interfere
with the performance of the Executive’s duties, services and responsibilities
hereunder without the approval of the Board in its sole discretion.

 

5. Compensation and Benefits. During the term of the Executive’s employment
under this Agreement, the Executive shall be entitled to compensation and
benefits as follows:

 

(a) Base Salary. The Executive shall receive a salary at the rate of $SALARY
annually (the “Base Salary”), payable in accordance with regular payroll
practices of the Company.

 

(b) Bonus. The Executive shall be eligible to be considered for an annual cash
bonus of up to PERCENTAGE percent (xx%) of the Executive’s then applicable Base
Salary (the “Bonus”), commencing with the YEAR calendar year (and pro-rated with
respect to FIRST YEAR). Bonus entitlement shall be based on the Executive’s
meeting of certain performance objectives, which shall be mutually established
by the Executive and the Board within thirty (30) days after the Effective Time
and shall be re-established on an annual basis thereafter. Bonus eligibility and
entitlement will be at the sole discretion of the Board and will be contingent
upon the Executive remaining actively employed with the Company through the date
any Bonus is paid. The Bonus will be paid in March of the following calendar
year. The Executive shall not be entitled to any portion of any Bonus that might
otherwise have been awarded for any calendar year during which the Executive’s
employment terminates for any reason. All determinations regarding any Bonus
will be made by the Board in its sole discretion.

 

 

 

 

EXECUTION VERSION

 

(c) Benefits/Business Expense Reimbursement. In addition to the Base Salary and
the Bonus, the Executive shall be entitled to receive customary benefits that
are generally available to employees of the Company in accordance with the
then-existing terms and conditions of its benefits policies. The Executive’s
benefits will include (i) four (4) weeks of paid vacation per year, which will
accrue monthly, (ii) term life insurance with a death benefit in the amount of
the Base Salary payable to a beneficiary designated by the Executive, (iii)
standard short and long term disability benefits, (iv) standard health insurance
benefits, and (v) participation in the Company’s 401(k) plan. Other than the
401(k) plan, the Company shall not be required to provide any pension or
retirement benefits to the Executive. In the event the Executive receives
payments from the disability insurer, the Company shall have the right to offset
such payments against the Base Salary otherwise payable to Executive during the
period for which such payments are made. The Executive represents and warrants
that he has no reason to believe that he is not insurable with a reputable
insurance company for the limits of the coverage discussed herein. If the
Executive is deemed to be uninsurable for any of the coverage discussed herein,
the Company shall not be deemed to be in breach of this Agreement for failing to
provide such coverage. The Company may change any benefits contractor, in its
sole discretion, and any such change will not be a breach of this Agreement. The
Executive shall be entitled to reimbursement of all reasonable expenses incurred
in the ordinary course of business on behalf of the Company, subject to the
presentation of appropriate supporting documentation, expense statements,
vouchers and/or such other supporting documentation as approved by or in
accordance with policies established by the Board.

 

(d) Withholding. The Company may withhold from any compensation payable to the
Executive all applicable U.S. withholding and employment taxes and other
statutory deductions.

 

(e) Stock Options. While the Executive remains an employee of the Company,
option grants to the Executive may be granted at such times as the Board shall
deem appropriate. The amount and vesting terms related to any such grant shall
be in the discretion of the Board. Any options granted to the Executive shall be
subject to the terms and conditions of the equity incentive plan of the Company
pursuant to which such options are granted and the applicable award agreement
thereunder (if any), save and except that (A) the vesting of any such option
shall accelerate fully if the Executive is terminated without Cause, is
terminated during the period that begins when negotiations with an unrelated
third party for a Change of Control begin and ends on the twelve (12) month
anniversary of the closing of the Change of Control transaction (“Change of
Control Termination”) or terminates his employment for Good Reason, and (B) if
the Executive is terminated for Cause under clause (v) of the definition of
Cause hereunder (i.e. failure to meet performance expectations of the Board),
the Executive shall have a period of three (3) months following such termination
to exercise any outstanding vested options before the exercise period of such
vested options expires.

 

2

 

 

EXECUTION VERSION

 

6. Confidentiality; Intellectual Property. The Executive agrees that during the
Executive’s employment with the Company, whether or not under this Agreement,
and at all times thereafter:

 

(a) The Executive will not at any time, directly or indirectly, disclose or
divulge any Confidential Information (as hereinafter defined), except as
required in connection with the performance of the Executive’s duties for the
Company, and except to the extent required by law (but only after the Executive
has provided the Company with reasonable notice and opportunity to take action
against any legally required disclosure). As used herein, “Confidential
Information” means all trade secrets and all other information of a business,
financial, marketing, technical or other nature relating to the business of the
Company including, without limitation, any customer or vendor lists, prospective
customer names, financial statements and projections, know-how, pricing
policies, operational methods, methods of doing business, technical processes,
formulae, designs and design projects, inventions, computer hardware, software
programs, business plans and projects pertaining to the Company and including
any information of others that the Company has agreed to keep confidential;
provided, however, that Confidential Information shall not include any
information that has entered or enters the public domain through (i) no fault of
the Executive, and (ii) no breach by any other current or former employee of
his/her confidentiality obligations to the Company.

 

(b) The Executive shall make no use whatsoever, directly or indirectly, of any
Confidential Information at any time, except as required in connection with the
performance of the Executive’s duties for the Company.

 

(c) Upon the Executive’s termination of employment for any reason, and upon the
request of the Company at any time and for any reason, the Executive shall
immediately deliver to the Company all materials (including all electronic and
hard copies) in the Executive’s possession which contain or relate to
Confidential Information.

 

(d) All inventions, modifications, discoveries, designs, developments,
improvements, processes, software programs, works of authorship, documentation,
formulae, data, techniques, know-how, secrets or intellectual property rights or
any interest therein (collectively, the “Developments”) made by the Executive,
either alone or in conjunction with others, at any time or at any place during
the Executive’s employment with the Company, whether or not reduced to writing
or practice during such period of employment, which relate to the business in
which the Company is engaged or in which the Company intends to engage, shall be
and hereby are the exclusive property of the Company, without any further
compensation to the Executive. In addition, without limiting the generality of
the prior sentence, all Developments which are copyrightable work by the
Executive are intended to be “work made for hire” and shall be and hereby are
the property of the Company.

 

(e) The Executive shall promptly disclose any Developments to the Company. If
any Development is not the property of the Company by operation of law, this
Agreement or otherwise, the Executive will, and hereby does, assign to the
Company all right, title and interest in such Development, without further
consideration, and will assist the Company and its nominees in every way, at the
expense of the Company, to secure, maintain and defend its rights in such
Development. The Executive shall sign all instruments necessary for the filing
and prosecution of any applications for, or extension or renewals of, letters
patent (or other intellectual property registrations or filings) of the United
States, Canada or any other country in which the Company desires to file and
that relates to any Development. The Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as such
Executive’s agent and attorney-in-fact (which designation and appointment shall
be deemed coupled with an interest and shall survive the Executive’s death or
incapacity), to act for and on the Executive’s behalf to execute and file any
such applications, extensions or renewals and to do all other lawfully permitted
acts to further the prosecution and issuance of such letters patent, other
intellectual property registrations or filings, or such other similar documents
with the same legal force and effect as if executed by the Executive.

 

3

 

 

EXECUTION VERSION

 

(f) Attached hereto as Exhibit A is a list of all inventions, modifications,
discoveries, designs, developments, improvements, processes, software programs,
works of authorship, documentation, formulae, data, techniques, know-how,
secrets or intellectual property rights or any interest therein made by the
Executive prior to the date of this Agreement (collectively, the “Prior
Inventions”), which belong to the Executive and which relate to the business or
reasonably anticipated business of the Company and which are not assigned to the
Company hereunder; or, if no such list is attached, the Executive represents
that there are no such Prior Inventions. If in the course of the Executive’s
employment with the Company, the Executive incorporates into a Company product,
process, or machine a Prior Invention owned by the Executive or in which the
Executive has an interest, then 1) the Executive will notify the Company in
writing at least 60 days before efforts are made to develop or commercialize
such Prior Inventions, and 2) the Company is hereby granted a 60 day right of
first negotiation to license the Prior Invention(s) on terms mutually agreeable
to relevant parties. If the Company elects to pursue negotiations, the parties
agree to negotiate exclusivity for a period of 90 days.

 

(g) The Executive waives in whole all moral rights which he may have in the
Developments, including the right to the integrity of the Developments, the
right to be associated with the Developments, the right to restrain or claim
damages for any distortion, mutilation or other modification of the
Developments, and the right to restrain use or reproduction of the Developments
in any context and in connection with any product, service, cause or
institution. The Executive agrees to confirm such waiver from time to time as
requested by the Company.

 

7. Non-competition. The Executive acknowledges and agrees that the consideration
for the following covenants is the Company’s agreement to provide Severance (as
defined in Section 10 below) in the event of the Executive’s termination without
Cause (other than as a result of the death or Disability of the Executive) or by
the Executive for Good Reason.

 

The Executive agrees that, during the Executive’s employment with the Company
and for one year thereafter, irrespective of whether the Executive resigns or is
terminated either with or without Cause, the Executive will not, directly or
indirectly, individually or as a consultant to, or an employee, officer,
director, manager, stockholder (except as a stockholder owning less than one
percent (1%) of the shares of a corporation whose shares are traded on a
national securities exchange), partner, member, or other owner or participant in
any business entity other than the Company:

 

(a) carry on, participate in, or engage in any business that competes directly
with the Business of the Company in the United States or Canada. For purposes of
this Agreement, the term “Business of the Company” means the research,
development or commercialization of virus-like particle vaccines for
prophylactic and therapeutic use in both humans and animals;

 

(b) solicit, employ, hire, endeavor to entice away from the Company, or offer
employment or any consulting arrangement to, any person or entity who is, or was
within the one-year period immediately prior thereto, employed by, or a
consultant to, the Company; or

 

(c) solicit or endeavor to entice away from the Company, any person or entity
who is, or was within the one-year period immediately prior thereto, a customer
or client of, supplier to, or other party having material business relations
with the Company;

 

provided, however; that if the Executive is terminated for Cause under clause
(v) of the definition of Cause hereunder (i.e. failure to meet performance
expectations of the Board), the non-competition requirement of this Section 7
shall not apply.

 

4

 

 

EXECUTION VERSION

 

8. Remedies. Without limiting the remedies available to the Company, the
Executive acknowledges that a breach of any of the covenants contained in
Sections 6 or 7 herein could result in irreparable injury to the Company for
which there might be no adequate remedy at law, and that, in the event of such a
breach or threat thereof, the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary injunction and a permanent injunction
restraining the Executive from engaging in any activities prohibited by Sections
6 or 7 herein or such other equitable relief as may be required to enforce
specifically any of the covenants of Sections 6 or 7 herein. For purposes of
Sections 6, 7, and 8 of this Agreement, the term “Company” shall include
Variation Biotechnologies, Inc., a corporation incorporated under the Canada
Business Corporation Act, the Company, their respective subsidiaries and
affiliated companies, and the respective successors and assigns of each of the
foregoing.

 

9. Review of Agreement; Reasonable Restrictions. The Executive: (a) has
carefully read and understands all of the provisions of this Agreement and has
had the opportunity for this Agreement to be reviewed by counsel; (b) is
voluntarily entering into this Agreement; (c) has not relied upon any
representation or statement made by the Company (or its subsidiaries,
affiliates, equity holders, agents, representatives, employees, or attorneys)
with regard to the subject matter or effect of this Agreement; (d) acknowledges
that the duration, geographical scope, and subject matter of Sections 6, 7, and
8 of this Agreement are reasonable and necessary given the Executive’s unique
position within the Company and special knowledge of the Company and its
customers; (e) acknowledges that the duration, geographical scope, and subject
matter of Sections 6, 7, and 8 of this Agreement are reasonable and necessary to
protect the goodwill, customer relationships, legitimate business interests, and
Confidential Information of the Company and its affiliates, and that the Company
would not have entered into this Agreement without the benefit of such
provisions; (f) acknowledges the significant consideration which he is receiving
for entering into this Agreement; and (g) will be able to earn a satisfactory
livelihood without violating this Agreement.

 

10. Termination.

 

(a) General. The Executive’s employment with the Company may be terminated at
any time by the Company with Cause or without Cause. Any decision regarding
termination of the Executive shall be made by the Board.

 

(b) Disability. The Executive’s employment with the Company may be terminated at
any time by the Company in the event of the Disability of the Executive.

 

(c) Change of Control. For purposes of this Agreement, the term “Change of
Control” shall mean the sale or disposition by Company to an unrelated third
party of substantially all of its business or assets, or the sale of the capital
stock of the Company in connection with the sale or transfer of a controlling
interest in the Company to an unrelated third party, or the merger or
consolidation of the Company with another corporation as part of a sale or
transfer of a controlling interest in the Company to an unrelated third party.
For purposes of this definition, the term “controlling interest” means the sale
or transfer of the Company’s securities representing more 50% of the voting
power.

 

5

 

 

EXECUTION VERSION

 

(d) Definitions. As used herein, the following terms shall have the following
meanings:

 

“Cause” means that, in the good faith and reasonable determination of the Board,
the Executive has (i) breached any fiduciary duty or legal or contractual
obligation to the Company or any of its subsidiaries or affiliates, where
written notice is given to the Executive and the Executive does not cure the
breach within fourteen (14) days; (ii) engaged in gross negligence, willful
misconduct, fraud, embezzlement, acts of dishonesty, or a conflict of interest
relating to the affairs of the Company or any of its subsidiaries or affiliates;
(iii) been convicted of or pleaded nolo contendere to: (A) any misdemeanor
relating to the affairs of the Company or any of its subsidiaries or affiliates
(with the exception of minor misdemeanors not involving moral turpitude); or (B)
any felony or indictable offence; (iv) engaged in a violation of any federal or
state laws (with the exception of minor misdemeanors not involving moral
turpitude), or federal or state securities laws; or (v) the Executive has
materially failed to meet minimum performance expectations of the Company’s
Chief Executive Officer after reasonable notice of the material performance
deficiency and a reasonable opportunity to remedy such deficiency.

 

“Good Reason” means (i) a material breach of any material provision of this
Agreement, which breach is not cured by the Company within thirty (30) days
after receipt of written notice thereof from the Executive; (ii) the assignment
of duties or responsibilities to the Executive by the Board, which are
inconsistent in a material and adverse respect with the Executive’s position
with the Company as of the date of this Agreement; or (iii) the relocation of
the Executive, without the Executive’s prior consent, by the Company to a work
location more than fifty (50) miles from the location of the Company’s
headquarters; provided that, in the case of each of (i), (ii) and (iii), the
Company shall have been given written notice by the Executive describing in
reasonable detail the occurrence of the event or circumstance for which the
Executive believes the Executive may resign for Good Reason within fifteen (15)
days of the first occurrence thereof and the Company shall not have cured such
event or circumstance within thirty (30) days after the receipt of such notice.

 

“Disability” means the Executive is unable to perform the Executive’s duties as
an employee of the Company for a period of four (4) consecutive months in any
twelve-month period as a result of illness (mental or physical) or an accident.

 

“Severance” means a lump sum payment equal to six (6) months of Base Salary (at
the rate in effect on the date of termination) plus (ii) an additional one (1)
month’s payment of Base Salary for each full year served by the Executive
following the Effective Time.

 

(e) Effects of Termination.

 

(i) Termination Without Severance. If the Executive’s employment is terminated
during the term of this Agreement because of the Executive’s death or
Disability, or if the Company terminates the employment of the Executive with
Cause, then the Company shall have no further obligation to provide the
Executive with notice or to make any payments or provide any benefits (except
for the continuation of benefits as and to the extent required by law under the
Consolidated Budget Reconciliation Act (“COBRA”), or applicable state equivalent
laws, or the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) to the Executive hereunder after the date of termination, except for
payments of Base Salary and properly documented expense reimbursement that had
accrued but had not been paid prior to the date of such termination, and
payments for any accrued but unused vacation time.

 

6

 

 

EXECUTION VERSION

 

(ii) Termination With Severance. If the Executive’s employment is terminated by
the Company without Cause (other than as a result of the death or Disability of
the Executive), the termination is a Change of Control Termination, or the
termination is by the Executive for Good Reason, the Executive shall be entitled
to payments of Base Salary and properly documented expense reimbursement that
had accrued but had not been paid prior to the date of such termination,
payments for any accrued but unused vacation time, and payments of the
Severance.

 

(f) Conditions and Limitations to Severance. Notwithstanding the foregoing, the
obligation of the Company to make Severance payments to the Executive shall be
subject to the following provisions and conditions:

 

(i) Release of Claims. If the Executive is entitled to Severance under this
Agreement, the obligation of the Company to pay Severance shall be contingent
upon the Executive signing a general release of claims in the form attached
hereto as Exhibit B.

 

(ii) Consequences of Breach. If the Executive breaches the Executive’s
obligations under Sections 6, 7, or 23 of this Agreement, the Company may
immediately cease payments of Severance and may recover all Severance paid to
the Executive after the date of such breach, subject to any statutory
obligations which the Company has in respect of the payment of statutory notice
and severance. The cessation and recovery of these payments shall be in addition
to, and not as an alternative to, any other remedies at law or in equity
available to the Company, including without limitation the right to seek
specific performance or an injunction.

 

(g) Survival. The provisions of Sections 6 through 23 of this Agreement shall
survive the term of this Agreement and the termination of the Executive’s
employment with the Company and shall continue thereafter in full force and
effect in accordance with their terms.

 

11. Enforceability, etc. This Agreement shall be interpreted in such a manner as
to be effective and valid under applicable law, but if any provision hereof
shall be prohibited or invalid under any such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement. If any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, such provisions shall be
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by applicable law.

 

12. Notices. Any notice, demand or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered, sent by
nationally recognized overnight courier or express mail, or mailed by first
class certified or registered mail, postage prepaid, return receipt requested as
follows:

 

  (a) If to the Executive:

 

NAME

ADDRESS

 

7

 

 

EXECUTION VERSION

 

  (b) If to the Company:

 

Variation Biotechnologies (US), Inc.

222 Third Street, Suite 2241
Cambridge, MA 02142
Attention: Chief Financial Officer

 

or at such other address as may have been furnished by such person in writing to
the other party.

 

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Massachusetts, without regard
to their conflict-of-law provisions.

 

14. Amendments and Waivers. This Agreement may be amended or modified only by a
written instrument signed by the Company and the Executive. No waiver of this
Agreement or any provision hereof shall be binding upon the party against whom
enforcement of such waiver is sought unless it is made in writing and signed by
or on behalf of such party. The waiver of a breach of any provision of this
Agreement shall not be construed as a waiver or a continuing waiver of the same
or any subsequent breach of any provision of this Agreement. No delay or
omission in exercising any right under this Agreement shall operate as a waiver
of that or any other right.

 

15. Binding Effect; Assignment. This Agreement shall be binding on and inure to
the benefit of the Executive and the Executive’s heirs, executors and
administrators, and on the Company and its successors and assigns. The rights
and obligations of the Executive hereunder are personal and may not be assigned
without the prior written consent of the Company.

 

16. Entire Agreement. This Agreement constitutes the final and entire agreement
of the parties with respect to the matters covered hereby and replaces and
supersedes all other agreements and understandings relating hereto and to the
Executive’s employment.

 

17. Counterparts. This Agreement may be executed in two counterparts, including
counterpart signature pages or counterpart facsimile signature pages, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument.

 

18. No Conflicting Agreements. The Executive represents and warrants to the
Company that the Executive is not a party to or bound by any confidentiality,
non-competition, non-solicitation, employment, consulting or other agreement or
restriction which could conflict with, or be violated by, the performance of the
Executive’s duties to the Company or obligations under this Agreement.

 

19. Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

 

20. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises under any provision of this
Agreement, this Agreement shall be construed as if drafted jointly by the
parties thereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authoring any of the provisions of this
Agreement.

 

8

 

 

EXECUTION VERSION 

 

21. Notification of New Employer. For or a period of up to one year after
Executive’s termination, the Executive consents to notification by the Company
to the Executive’s new employer or its agents regarding the Executive’s rights
and obligations under this Agreement.

 

22. Key Man Insurance. The Executive acknowledges that the Company may wish to
purchase insurance on the life of the Executive, the proceeds of which would be
payable to the Company or an affiliate of same. The Executive hereby consents to
such insurance and agrees to submit to any medical examination and release of
medical records required to obtain such insurance.

 

23. Cooperation. The Executive agrees to cooperate fully with the Company in the
defense or prosecution of any threatened or actual claims, actions,
arbitrations, audits, hearings, investigations, litigations or suits (whether
civil, criminal, administrative, judicial or investigative, whether formal or
informal, whether public or private) commenced, brought, conducted or heard by
or before, or otherwise involving, any governmental body or self-regulatory
organization (“Proceedings”) which may be brought against or on behalf of the
Company which relate to events that occurred or allegedly occurred during his
employment with the Company. The Executive’s full cooperation in connection with
such claims or actions shall include, without implication or limitation, being
available to meet with counsel for the Company to prepare for discovery or trial
and to testify truthfully as a witness when reasonably requested by the Company
at reasonable times designated by the Company. The Company agrees to reimburse
the Executive for any reasonable out-of-pocket expenses that he incurs in
connection with cooperation pursuant to this section, subject to the
presentation of reasonable documentation.

 

[Remainder of Page Intentionally Omitted]

 

9

 

 

This Agreement has been executed and delivered as of the date first above
written.

 

  COMPANY:       VBI Vaccines Inc.         By     Title: Chief Executive Officer
        EXECUTIVE:           NAME:  

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

 

 

 

 

EXHIBIT A

 

PRIOR INVENTIONS

 

 

 

 

EXHIBIT B

 

FORM OF GENERAL RELEASE

 

 

In consideration of the severance benefits (the “Severance”) offered to me by
VBI Vaccines Inc.., a Delaware corporation (the “Company”), pursuant to my
Employment Agreement with the Company dated DATE (“Employment Agreement”) and in
connection with the termination of my employment, I agree to the following
general release (the “Release”).

 

1. On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge the Company,
its current, former and future parents, subsidiaries, affiliated companies,
related entities, employee benefit plans, and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns
(collectively, the “Company”) from any and all claims, causes of action, and
liabilities up through the date of my execution of the Release. The claims
subject to this release include, but are not limited to, those relating to my
employment with the Company and/or any predecessor to the Company and the
termination of such employment. All such claims (including related attorneys’
fees and costs) are barred without regard to whether those claims are based on
any alleged breach of a duty arising in statute, contract, or tort. This
expressly includes waiver and release of any rights and claims arising under any
and all laws, rules, regulations, and ordinances, including, but not limited to:
Title VII of the Civil Rights Act of 1964; the Older Workers Benefit Protection
Act; the Americans With Disabilities Act; the Age Discrimination in Employment
Act; the Fair Labor Standards Act; the National Labor Relations Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Workers Adjustment and Retraining Notification Act; the
Equal Pay Act of 1963; and any similar laws of the state of Washington and/or
any other state or governmental entity. The parties agree to apply Washington
law in interpreting the Release. This Release does not extend to, and has no
effect upon, any benefits that have accrued, and to which I have become vested,
under any employee benefit plan within the meaning of ERISA sponsored by the
Company.

 

2. In understanding the terms of the Release and my rights, I have been advised
to consult with an attorney of my choice prior to executing the Release. I
understand that nothing in the Release shall prohibit me from exercising legal
rights that are, as a matter of law, not subject to waiver such as: (a) my
rights under applicable workers’ compensation laws; (b) my right, if any, to
seek unemployment benefits; (c) my right to file a charge or complaint with a
government agency such as but not limited to the Equal Employment Opportunity
Commission, the National Labor Relations Board, or any applicable state agency.
To the fullest extent permitted by law, any dispute regarding the scope of this
general release shall be resolved through binding arbitration pursuant to
Section 9 below, and the arbitration provision set forth in my Employment
Agreement.

 

3. I understand and agree that the Company will not provide me with the
Severance set forth in my Employment Agreement unless I execute the Release. I
also understand that I have received or will receive, regardless of the
execution of the Release, all wages owed to me together with any accrued but
unused vacation pay, less applicable withholdings and deductions, earned through
my termination date.

 

4. As part of my existing and continuing obligations to the Company, I have
returned to the Company all the Company documents (and all copies thereof) and
other the Company property that I have had in my possession at any time,
including but not limited to the Company files, notes, drawings, records,
business plans and forecasts, financial information, specification,
computer-recorded information, tangible property (including, but not limited to,
computers, laptops, pagers, etc.), credit cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof).

 

 

 

 

I understand that, even if I did not sign the Release, I am still bound by the
Company’s Proprietary Information, Invention, Assignment and Noncompete
Agreement signed by me in connection with my employment with the Company,
pursuant to the terms of such agreement.

 

5. I represent and warrant that I am the sole owner of all claims relating to my
employment with the Company and/or with any predecessor of the Company, and that
I have not assigned or transferred any claims relating to my employment to any
other person or entity.

 

6. I agree to keep the Severance set forth in my Employment Agreement and the
provisions of the Release confidential and not to reveal its contents to anyone
except my lawyer, my spouse or other immediate family member, and/or my
financial consultant, or as required by legal process or applicable law.

 

7. I understand and agree that the Release shall not be construed at any time as
an admission of liability or wrongdoing by either the Company or me.

 

8. Any controversy or any claim arising out of or relating to the
interpretation, enforceability or breach of the Release shall be settled by
arbitration in accordance with the arbitration provision set forth in my
Employment Agreement. If for any reason this arbitration provision is not
enforceable, I agree to arbitration under the employment arbitration rules of
the American Arbitration Association or any successor hereto. The parties
further agree that the arbitrator shall not be empowered to add to, subtract
from, or modify, alter or amend the terms of the Release. Any applicable
arbitration rules or policies shall be interpreted in a manner so as to ensure
their enforceability under applicable state or federal law.

 

9. I agree that I have had at least twenty-one (21) calendar days in which to
consider whether to execute the Release, no one hurried me into executing the
Release during that period, and no one coerced me into executing the Release. I
understand that the offer of the Severance and the Release shall expire on the
sixtieth (60th) calendar day after my employment termination date if I have not
accepted the Release and the Release has not become effective by that time. I
further understand that the Company’s obligations under the Release shall not
become effective or enforceable until the eighth (8th) calendar day after the
date I sign the Release provided that I have timely delivered it to the Company
(the “Effective Date”) and that in the seven (7) day period following the date I
deliver a signed copy of the Release to the Company I understand that I may
revoke my acceptance of the Release. I understand that the Severance will become
available to me only if the Release becomes effective, on the sixty-first (61st)
calendar day after my termination date.

 

10. In executing the Release, I acknowledge that I have not relied upon any
statement made by the Company, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included herein.
Furthermore, the Release contains our entire understanding regarding eligibility
for and the payment of severance benefits and supersedes any or all prior
representation and agreement regarding the subject matter of the Release. Once
effective and enforceable, this agreement can only be changed by another written
agreement signed by me and an authorized representative of the Company.

 

11. Should any provision of the Release be determined by an arbitrator, court of
competent jurisdiction, or government agency to be wholly or partially invalid
or unenforceable, the legality, validity and enforceability of the remaining
parts, terms, or provisions are intended to remain in full force and effect.
Specifically, should a court, arbitrator, or agency conclude that a particular
claim may not be released as a matter of law, it is the intention of the parties
that the general release and the waiver of unknown claims above shall otherwise
remain effective to release any and all other claims.

 

I acknowledge that I have obtained sufficient information to intelligently
exercise my own judgment regarding the terms of the Release before executing the
Release.

 

[Signature Page to General Release Agreement Follows]

 

 

 

 

EMPLOYEE’S ACCEPTANCE OF RELEASE

 

BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING: I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I
HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND
I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.

 

Date delivered to employee ___________, ______.

 

Executed this ___________ day of ___________, ______.

 

      Employee Signature           Employee Name (Please Print)

 

[Signature Page to General Release Agreement]

 

 

 

 